Case 1:19-cr-00311-KD-N Document 29 Filed 01/22/20 Page 1 of 2                        PageID #: 71



                         IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISON

UNITED STATES OF AMERICA,                      §
                                               §
vs.                                            §       19-311-KD-N
                                               §
MEOSHI NELSON,                                 §
                                               §
         Defendant.                            §

 DEFENDANT MEOSHI NELSON’S MOTION TO RECONSIDER AND/OR MOTION
   FOR ADDITIONAL TIME TO COMPLY WITH AMENDED ORDER SETTING
                CONDITIONS OF RELEASE (Document #26)
         _______________________________________________________

       COMES NOW Defendant, MEOSHI NELSON, by and through her undersigned CJA
counsel and moves this Court to Reconsider and/or for Additional Time to Comply with Amended
Order Setting Conditions of Release on the following grounds:

      1. Initially, the Court should know that Defendant Meoshi Nelson is not currently the “social
         security representative payee” for any of her residents;
      2. Either the residents have a family member who is the “social security representative
         payee”, or they are capable of handling their own finances and are the “direct payee” of
         their own social security check;
      3. The residents are essentially “tenants” of Meoshi Nelson, who acts as their landlord and
         they pay monthly rent to live at the residence;
      4. In addition to providing the residents a home to live in, Meoshi Nelson provides
         miscellaneous services such as transportation for the residents to and from Dr. visits, Court
         appearances, physical therapy, surgery appointments, funerals, store trips, day programs,
         church, family outings, monthly medication refills, and Orange Beach vacations;
      5. A) Defendant presently has 32 residents, B) They are located in 4 houses, C) They are
         highly functional, D) They are capable of performing their activities of daily living
         (ADL’s), E) Defendant is not the “payee” of any of their social security (SSA) or
         supplemental security income (SSI).
      6. Defendant is presumed innocent at this date and Defendant submits requesting her to close
         her business is a violation of due process.
Case 1:19-cr-00311-KD-N Document 29 Filed 01/22/20 Page 2 of 2                     PageID #: 72




                                                     Respectfully Submitted,

                                                     /s/ Buzz Jordan
                                                     Buzz Jordan
                                                     Attorney for Defendant
OF COUNSEL:
BUZZ JORDAN, P.C.
1111 Dauphin Street
Mobile, AL 36604
buzz@rossandjordan.com
T;/ 251-432-5400

                                CERTIFICATE OF SERVICE

        I certify that on January _22nd_, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to counsel of
record.


                                                     /s/ Buzz Jordan
                                                     Buzz Jordan
